 
Exhibit 10.1
 
CONVERSION AND REPURCHASE AGREEMENT
 
THIS CONVERSION AND REPURCHASE AGREEMENT (this “Agreement”) is made on October
31, 2006 between Modtech Holdings, Inc., a Delaware corporation (the “Company”),
and Amphora Limited (the “Investor”).
 
WHEREAS, the Company and the Investor entered into that certain Securities
Purchase Agreement, dated as of December 31, 2004, as amended (the "Securities
Purchase Agreement"), pursuant to which, among other things, the Investor
purchased from the Company a Senior Secured Convertible Note, dated as of
December 31, 2004, which note was exchanged for an Amended and Restated Senior
Secured Convertible Note dated as of August 5, 2005 (the "Note"), which is
convertible into shares of the Company's common stock, par value $0.01 per share
(the "Common Stock"), in accordance with the terms thereof. Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
ascribed to them in the Note.
 
WHEREAS, the Company and the Investor desire to enter into this Conversion and
Repurchase Agreement, pursuant to which, among other things, (i) the Company
shall repurchase $9,746,666 in outstanding principal amount of the Note (the
"Repurchased Amount") for $8,000,000 (the "Repurchase Price") and (ii) the
Investor shall elect to convert $7,820,000 outstanding principal amount (the
"Converted Amount") into 1,000,000 shares of Common Stock (the "Conversion
Shares").
 
WHEREAS, the Company and the Investor also desire to enter into a Registration
Rights Agreement (the "Registration Rights Agreement") pursuant to which the
Company shall register the Restricted Shares for resale by the Investor.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the adequacy of which is hereby acknowledged, the
parties hereto agree as follows:
 
Section 1. Repurchase and Conversion.
 
(a)  Repurchase. The Company hereby agrees to repurchase from the Investor the
Repurchased Amount, which amount shall be purchased by the Company in cash at
the Repurchase Price.
 
(b)  Conversion. Prior to the Closing (as defined below), the Investor shall
deliver a Conversion Notice to the Company reflecting the Investor's election to
convert the Converted Amount into the Conversion Shares on the Closing Date (as
defined below) at a conversion ratio of 127.87723785.
 

--------------------------------------------------------------------------------


 
(c)  Closing. Subject to the satisfaction or waiver of the conditions set forth
in Sections 4 below, at the closing contemplated by this Agreement (the
"Closing"), the transactions contemplated hereby shall be deemed consummated.
The date and time of the Closing (the “Closing Date”) shall be 10:00 a.m., New
York City time, on the date hereof, subject to notification of satisfaction or
waiver of the conditions to the Closing set forth in Section 4 below (or such
other time and date as is mutually agreed to by the Company and the Investor).
The Closing shall occur on the Closing Date at the office of Schulte Roth &
Zabel LLP, 919 Third Avenue, New York, New York 10022.
 
(d)  Form of Payment; Delivery of Shares and Note. On the Closing Date, the
Company shall (i) pay $5,000,000 of the Repurchase Price ("Initial Repurchase
Payment") to the Investor for the Repurchased Amount by wire transfer of
immediately available funds in accordance with the Investor’s written wire
instructions and (ii) deliver to the Investor, in accordance with Section 3(c)
of the Note, the Conversion Shares. The Company shall pay the Repurchase Price,
in part, by allowing the Senior Agent (as defined below) to draw $5,000,000 from
the Letter of Credit with the Letter of Credit Bank (each as defined in the
Securities Purchase Agreement). No later than (5) Business Days after the
Closing Date (the "Repurchase Deadline"), the Company shall pay to the Investor
the remaining $3,000,000 of the Repurchase Price (the "Balance Repurchase
Payment") by wire transfer of immediately available funds in accordance with the
wire instructions previously delivered by the Investor. Following the Investor's
receipt of the full Repurchase Price and the Conversion Shares, the Investor
shall deliver the original Note to the Company for cancellation.
 
(e)  Failure to Pay Repurchase Price. In the event that the Investor does not
receive the Balance Repurchase Payment by the Repurchase Deadline, the
Repurchased Amount hereunder shall be deemed to be only $5,000,000 and the
outstanding Principal amount under the Note as of such Repurchase Deadline shall
be equal to $4,746,666.
 
Section 2. Release of Letter of Credit Funds. Amphora Limited, in its capacity
as the Senior Agent under, and as defined in the Securities Purchase Agreement
(the "Senior Agent"), shall draw $5,000,000 under the Letter of Credit (the
"Letter of Credit Amount") in connection with the payment of the Repurchase
Price, which payment shall be considered a Redemption Event for purposes of the
Letter of Credit. On or immediately prior to the Closing Date, the Senior Agent
shall deliver to the Letter of Credit Bank a drawing certificate, in the form
attached to the Letter of Credit, requesting release of such Letter of Credit
Amount by wire transfer of immediately available funds to the Investor.
 
Section 3. Representations And Warranties.
 
(a)  Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement.
This Agreement has been duly and validly executed and delivered by the Company
and constitutes the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws from time to time in effect that affect creditors’ rights
generally, and by legal and equitable limitations on the availability of
specific remedies.
 

--------------------------------------------------------------------------------


(b)  No Conflicts. The execution, delivery and performance by the Company of
this Agreement and consummation by the Company of the transactions contemplated
by this Agreement do not and will not: (i) violate the organizational documents
of the Company, (ii) violate any decree or judgment of any court or other
governmental authority applicable to or binding on the Company; (iii) violate
any provision of any federal or state statute, rule or regulation which is
applicable to the Company; or (iv) violate any contract to which the Company or
any of its assets or properties are bound, or conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of , any agreement, indenture or instrument to
which Company is a party.
 
(c)  Approvals; No Suspensions. The Company has obtained all governmental,
regulatory or third party consents and approvals if any, and approval from its
stockholders, necessary, if any, to consummate the transactions contemplated by
this Agreement. The Common Stock has not have been suspended by the SEC or the
Principal Market from trading on the Principal Market and no suspension have
been threatened by the SEC or the Principal Market either (A) in writing by the
SEC or the Principal Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Market.
 
(d)  Solvency. Neither the Company nor any of its Subsidiaries has taken any
steps to seek protection pursuant to any bankruptcy law nor does the Company
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy proceedings or any actual knowledge of any fact that
would reasonably lead a creditor to do so. The Company and its Subsidiaries,
individually and on a consolidated basis, are not as of the date hereof, and
after giving effect to the transactions contemplated hereby to occur at the
Closing, will not be Insolvent (as defined below). For purposes of this Section
3(d), "Insolvent" means, with respect to any Person (i) the present fair
saleable value of such Person's assets is less than the amount required to pay
such Person's total Indebtedness, (ii) such Person is unable to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted
 
Section 4. Conditions to Investor's Obligations Hereunder. The obligations of
the Investor to the Company hereunder are subject to the satisfaction of each of
the following conditions, provided that these conditions are for Investor’s sole
benefit and may be waived by Investor at any time in its sole discretion by
providing the Company with prior written consent thereof.
 
(a)  The Company shall have executed this Agreement and the Registration Rights
Agreement and delivered the same to the Investor.
 
(b)  The Company shall have delivered the consent of Bank of America, N.A. in
the form attached hereto as Exhibit A to the Investor.
 

--------------------------------------------------------------------------------


(c)  The Company shall have paid Schulte Roth & Zabel LLP the Investor Counsel
Expense.
 
(d)  There has been no material adverse change and no material adverse
development in the business, properties, operations, condition (financial or
otherwise), results of operations or prospects of the Company or its
Subsidiaries.
 
Section 5. Covenants.
 
(a)  Disclosure of Transactions and Other Material Information.
 
(1)  On or before 8:30 a.m., New York Time, on the first (1st) Business Day
following the date of this Agreement, the Company shall have filed a Current
Report on Form 8-K (i) describing the terms of the transactions contemplated by
this Agreement and attaching a copy of this Agreement and (ii) disclosing any
other any material, nonpublic information regarding the Company or any of its
Subsidiaries provided to the Investor (other than as required by the immediately
succeeding sentence) by the Company or any Subsidiary or any of its or their
respective officers, directors, employees and agents which had not been
previously disclosed by the Company. [redacted]
 
(2)  The Company shall not, and shall cause each of its Subsidiaries and its and
each of their respective officers, directors, employees and agents, not to,
provide the Investor with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the filing of the 8-K Filing
with the SEC without the express written consent of the Investor.
 
(b)  Fees and Expenses. At the Closing, the Company shall reimburse the Investor
for its reasonable legal fees and expenses in connection with the preparation
and negotiation of this Agreement by paying any such amount to Schulte Roth &
Zabel LLP (the "Investor Counsel Expense"). The Company shall pay all stamp and
other taxes and duties levied in connection with the issuance of the Conversion
Shares. The Company shall also reimburse the Investor in an amount up to $10,000
for its reasonable legal fees and expenses in connection with the preparation
and delivery of any opinion of Schulte Roth & Zabel LLP required pursuant to
Section 5(c) below.
 
(c) Removal of Legends. The Company shall use its best efforts, and cooperate in
any way with the Investor, to effectuate the removal of the restrictive legends
on the 189,189 shares (the "Restricted Shares") of Common Stock issued to the
Investor in connection with the partial conversion on May 4, 2006 of the Note.
On or prior to December 31, 2006, if the Company has received a opinion from
Schulte Roth & Zabel LLP, in a form and substance reasonably acceptable to the
Company, opining that the Restricted Shares are eligible for resale pursuant to
Rule 144(k) of the Securities Act of 1933, as amended, the Company shall deliver
to the Transfer Agent, with a copy to the Investor, a signed written instruction
directing the Transfer Agent to remove the restrictive legends on the Restricted
Shares on December 31, 2006. The Company shall also register the Restricted
Shares on the registration statement filed by the Company in accordance with the
terms of the Registration Rights Agreement.
 

--------------------------------------------------------------------------------


Section 6. Miscellaneous.
 
(a)  Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. 
 
(b)  Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(c)  Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d)  Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 

--------------------------------------------------------------------------------


(e)  No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(f)  No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(g)  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns in
accordance with the terms of the Securities Purchase Agreement.
 
(h)  Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(i)  Survival. The representations and warranties of the Company and the
Investor contained herein and the agreements and covenants set forth herein
shall survive the Closing
 
(j)  Remedies. The Investor shall have all rights and remedies set forth in the
Transaction Documents and all rights and remedies which such holders have been
granted at any time under any other agreement or contract and all of the rights
which such holders have under any law. Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. Furthermore, the Company recognizes that in the
event that it fails to perform, observe, or discharge any or all of its
obligations under this Agreement, any remedy at law may prove to be inadequate
relief to the Investor. The Company therefore agrees that the Investor shall be
entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages and without posting a bond or
other security.
 
[The remainder of the page is intentionally left blank]
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Investor have caused their respective
signature page to this Conversion and Repurchase Agreement to be duly executed
as of the date first written above.
 

        MODTECH HOLDINGS, INC.  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Name:   Title 




--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the Company and the Investor have caused their respective
signature page to this Conversion and Repurchase Agreement to be duly executed
as of the date first written above.
 

  AMPHORA LIMITED      By: Amaranth Advisors L.L.C.,    
Its Trading Advisor
          By:   /s/   

--------------------------------------------------------------------------------

Name:   Title 



 

--------------------------------------------------------------------------------




Exhibit A
 
Form of Bank of America, N.A. Consent
 
 
 
 
 

--------------------------------------------------------------------------------


 